DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/22/2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
This application is in condition for allowance except for the presence of claims 65 and 68 directed to Group and III non-elected without traverse.  Accordingly, claims 65 and 68 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Palmer on 5/18/2022.
The application has been amended as follows: 
Claim 44: An endovascular device, comprising: an elongated flexible sheath defining a lumen with an inner opening sized for enabling selective advancement of an endovascular instrument therethrough, the sheath having at least a first region and a second region, wherein the first region can be constricted and non-constricted; an electrode within the first region of the sheath; and a constrictor associated with the first region of the sheath, the constrictor being configured, while at least the first region and the second region of the sheath are positioned within a body and in response to an input received from outside the body, to constrict the first region of the sheath by reversibly narrowing the lumen of the sheath 
Claim 63: The endovascular device of claim 44, wherein the constrictor is configured to: 
Claim 65: Cancelled.
Claim 68: Cancelled.
Allowable Subject Matter
Claims 44-47 and 50-64 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose an endovascular device comprising: an elongated flexible sheath, an electrode, and a constrictor configured to response to an input outside the body that causes the lumen of the sheath to reversibly narrow in an area adjacent to the electrode.
Closest cited prior art, Kurz (US Patent No. 6296622), discloses: (See Figures 5-10) an endovascular device comprising a flexible sheath (optical fiber/elongated pusher 32, See column 10, lines 46-57), a constrictor (collar 36) that responds to an input of increased temperature (See Column 11, lines 23-28). 
Kurz fails to disclose or make obvious the presence of an electrode and a constrictor that in response to an input received outside the body reversible narrows to bring an electrode in contact with a portion of the endovascular instrument. 
Closest cited prior art Griffin (US PG Pub 2006/0282112), discloses: (Figure 1) a sheath with a lumen to hold an occlusion device (catheter 10 houses occlusion member 75, See Figure 1), an electrode within the first region of the sheath (metallic tubular region 26 and sacrificial link 77), that respond to a an input received outside the body (power supply 80, [0023]) to send a current to the electrodes to contact the portion of the endovascular instrument (75).
Griffin fails to disclose or make obvious the response to the input that reversibly narrows the lumen of the sheath in order to bring it into contact with the endovascular instrument. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Document N discloses an endovascular device comprising an elongated sheath that is preset with a proximal narrowing for release of an endovascular instrument. See PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771         

/KATHERINE M SHI/Primary Examiner, Art Unit 3771